Per Curiam.
This was a declaratory judgment action between the estates of deceased sisters over title to land in Grafton. Plaintiff’s estate claimed title through a 1950 deed to her from defendant’s decedent and her husband. Defendant’s estate claimed through a quitclaim deed of the same date back to decedent, not recorded until 1955. This quitclaim was asserted to be a forgery, on the basis of lack of recollection by one attesting witness and the opinion of a handwriting expert. The trial court found execution of the quitclaim by plaintiff’s decedent, and also made extensive findings relating to adverse possession since 1950. Plaintiff appeals.
The first claim of error relates to reliance by the court upon the ancient documents rule, so-called, asserting that Vermont law requires possession of an ancient document to be for a thirty-year period, a requirement not here met. But that rule is one governing the admissibility into evidence of a document, with prima facie validity, in the absence of other authentication. Aldrich v. Griffith, 66 Vt. 390, 404, 29 A. 376, 380 (1893); 29 Am. Jur. 2d Evidence § 856. Error is not made to appear, because the deed in question was not only unobjected to, but marked as an exhibit by agreement.
The deed bears on its face proper acknowledgement. Although this does not conclusively establish execution, it is strong proof thereof, not to be overthrown on evidence of *293doubtful character. Albany County Savings Bank v. McCarty, 149 N.Y. 71, 80-83, 43 N.E. 427, 430-31 (1896); Holmes v. First Union Trust & Savings Bank, 362 Ill. 44, 49, 198 N.E. 671, 673 (1935); Iantosca v. Iantosca, 324 Mass. 316, 321-22, 86 N.E.2d 59, 61-62 (1949).
Since the trial court upheld execution of the deed upon evidence properly before it, and rejected the contention of forgery, the judgment below is supported. Consideration of the alternative defense of adverse possession is not required.

Judgment affirmed.